DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information Disclosure Statement of 10/26/2021 has been received and reviewed.
Claim Objections
Claims 1, 5, and 19 are objected to because of the following informalities:
Claim 1, lines 14, 18-19, 23, claim 5, line 2, claim 19, lines 15-16, 19-20, 24, “the emergency door releasing part” should be “the motor-driven emergency releasing part”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180023325 to Takagi et al. (Takagi), further in view of FR 2919647 to Gomez et al. (Gomez).
Regarding claim 1, Takagi discloses:
A motor-driven door latch (fig 5) for a vehicle having a vehicle body and a door (see abstract), the motor- driven door latch comprising: 
a catch part (8) which is caught on a striker (S1) mounted on the vehicle to lock the door to the vehicle body (fig 11) or is released from the striker so that the door can be opened from the vehicle body (fig 12); 
a door locking and releasing part (6) that includes a main motor (M1) and is configured to apply torque to the catch part through the main motor to allow the catch part to be locked to or released from the striker (paragraph 0084); 
a motor-driven emergency door releasing part (29);
an inside emergency operating lever (35) connected with an inside handle (H3) installed at the door, the inside emergency operating lever configured to receive an operation force of the inside handle to rotate and to apply torque to the catch part through the emergency door releasing part and the door locking and releasing part (paragraph 0082); 
an outside emergency operating lever (30) connected with an outside handle (H2) installed at the door, the outside emergency operating lever configured to receive an operation force of the outside handle to rotate and to apply torque to the catch part through the emergency door releasing part and the door locking and releasing part (paragraph 0081); 

Takagi doesn’t explicitly disclose a motor-driven emergency door releasing part including an auxiliary motor, the motor- driven emergency door releasing part being contacted with the door locking and releasing part by operation of the auxiliary motor when the main motor is not operated.
Gomez, however, teaches that it is well known in the art for a motor-driven emergency door releasing part (18) including an auxiliary motor (23), the motor- driven emergency door releasing part being contacted with the door locking and releasing part by operation of the auxiliary motor when the main motor is not operated (23 operates 21 to rotate 18 which rotates 11). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention, to include a motor driven emergency door releasing part to add safety in case of failure of the main motor.
Regarding claim 2, Takagi (in view of Gomez) discloses:
The motor-driven door latch of claim 1, wherein the catch part comprises: a catch (11, Takagi) having a locking groove (11c, Takagi), the striker mounted on the vehicle body being caught in (fig 11, Takagi) or separated from the catch (fig 12, Takagi), wherein the catch is installed to be rotatable; and a pawl (12, Takagi) installed to be rotatable, the pawl being in close contact with the catch to limit rotation of the catch (fig 11, Takagi) or separated from the catch to allow the catch to be freely rotatable (fig 12, Takagi).
Regarding claim 3, Takagi (in view of Gomez) discloses:

Regarding claim 4, Takagi (in view of Gomez) discloses:
The motor-driven door latch of claim 3, further comprising: two seating protrusions (both ends of slot in 20 as seen in fig 12, Takagi) formed at the pawl release lever; and a pressurizing protrusion (tip of C1 that engages the seating protrusion, Takagi) which seats on the seating protrusions provided at the first operating lever, the pressurizing protrusion configured to press and rotate the pawl release lever, is provided at the first operating lever (paragraph 0070, Takagi).
Regarding claim 5, Takagi (in view of Gomez) discloses:
The motor-driven door latch of claim 3, wherein the auxiliary motor (23, Gomez) includes a second drive gear (the drive gear extending to the left of 23 as seen in figure 7, Gomez) and wherein the emergency door releasing part comprises:
a second driven gear (24, Gomez) engaged with the second drive gear; 
a master locking link (15, Gomez) contacted with the second driven gear (15 contacts 24 via 11, 18, and 21, Gomez) so that rotation of the second driven gear is limited (see figure 4, 15 prevents 11 from rotating, which limits the movement of 24, Gomez), the master locking link being installed to be rotatable and including a hook at one end portion thereof (16, Gomez); 

Regarding claim 17, Takagi (in view of Gomez) discloses:
The motor-driven door latch of claim 1, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door of the vehicle and to apply an operating signal to the main motor (see machine translation page 4, paragraph 3 of Gomez. It describes a user sending a signal to the electronic control unit. Operating a handle or button is considered sending a signal to the control unit).
Regarding claim 18, Takagi (in view of Gomez) discloses:
The motor-driven door latch for the vehicle of claim 17, wherein the auxiliary motor is configured to be actuated by the operating signal of the door latch controller when the main motor is inoperable (Gomez describes both motors as independent, thus even if the main motor is inoperable, the auxiliary motor 23 is still configured to be actuated by the operating signal. See machine translation page 5, paragraph 2 lines 6-7 of Gomez).
Claim 19 is rejected as applied to claim 1.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180023325 to Takagi et al. (Takagi), further in view of FR 2919647 to Gomez et al. (Gomez), and in further view of US 20110214460 to Byun.
Regarding claim 15, although Takagi (in view of Gomez) does not disclose:
The motor-driven door latch for the vehicle of claim 5, further comprising: a power child lock switch; a rotation detecting sensor configured to detect the second driven gear; and a door latch controller configured to control operation of the main motor and the auxiliary motor, wherein the door latch controller is configured to actuate the auxiliary motor when simultaneously 

Byun however discloses: The motor-driven door latch for the vehicle of claim 5, further comprising: a power child lock switch (393); a rotation detecting sensor (371) configured to detect the second driven gear (71 detects the second driven gear 313 when the key operates the actuator 310 to rotate 313); and a door latch controller (not shown, paragraph 0184) configured to control operation of the main motor and the auxiliary motor, wherein the door latch controller is configured to actuate the auxiliary motor when simultaneously detecting an on-state of the power child lock switch and the rotation of the second driven gear through the rotation detecting sensor (both motors 393 and 311 are in an on-state when the controller receives the third input signal. The control detects the on-state and rotates the second driven dear 71 and the auxiliary motor 391. See at least paragraphs 0070 and 0203). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention, to include the teachings of Byun into Takagi (in view of Gomez) at least because doing so provides a double-lock feature to prevent any unintended opening in undesirable features. 
Regarding claim 16, although Takagi (in view of Gomez) does not discloses:
The motor-driven door latch for the vehicle of claim 5, further comprising: a parking switch; a rotation detecting sensor configured to detect the second driven gear; and a door latch controller configured to control operation of the main motor and the auxiliary motor, wherein the door latch controller is configured to actuate the auxiliary motor when simultaneously detecting an on-state of the parking switch and the rotation of the second driven gear through the rotation detecting sensor.

.

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675